
	

113 HRES 635 IH: Expressing the sense of the House of Representatives that the Internal Revenue Service (IRS) must allow taxpayers the same lame excuses for missing documentation that the IRS itself is currently proffering.
U.S. House of Representatives
2014-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 635
		IN THE HOUSE OF REPRESENTATIVES
		
			June 20, 2014
			Mr. Stockman submitted the following resolution; which was referred to the Committee on Ways and Means
		
		RESOLUTION
		Expressing the sense of the House of Representatives that the Internal Revenue Service (IRS) must
			 allow taxpayers the same lame excuses for missing documentation that the
			 IRS itself is currently proffering.
	
	The resolution may be cited as the Dog Ate My Tax Receipts Resolution.Whereas, the IRS claims that convenient, unexplained, miscellaneous computer malfunction is
			 sufficient justification not to produce specific, critical documentation;
			 andWhereas, fairness and Due Process demand that the American taxpayer be granted no less latitude
			 than we afford the bureaucrats employed presently at the IRS: Now,
			 therefore, be it
		
			That it is the sense of the House of Representatives that unless and until the Internal Revenue
			 Service produces all documentation demanded by subpoena or otherwise by
			 the House of Representatives, or produces an excuse that passes the red
			 face test,All taxpayers shall be given the benefit of the doubt when not
			 producing critical documentation, so
			 long as the taxpayer’s excuse therefore falls into one of the following
			 categories:(1)The dog ate my tax receipts(2)Convenient, unexplained, miscellaneous computer malfunction(3)Traded documents for five terrorists(4)Burned for warmth while lost in the Yukon(5)Left on table in Hillary’s Book Room(6)Received water damage in the trunk of Ted Kennedy’s car(7)Forgot in gun case sold to Mexican drug lords(8)Forced to recycle by municipal Green Czar(9)Was short on toilet paper while camping(10)At this point, what difference does it make?In any case, IRS can see the NSA for a good, high quality copy.
